




 EXHIBIT 10.48
 
[Isle of Capri Casinos, Inc. Letterhead]
October 29, 2004




Florida Gaming Corporation
2669 Charlestown Road, Suite D
New Albany, Indiana 47150
Attn: W. Bennett Collett


Florida Gaming Centers, Inc.
2669 Charlestown Road, Suite D
New Albany, Indiana 47150
Attn: W. Bennett Collett


Ladies and Gentlemen:


We appreciate the opportunity we have had to discuss with you our interest with
respect to a possible business transaction (the "Transaction") between Florida
Gaming Corporation, a Delaware corporation ("FGC"), Florida Gaming Centers,
Inc., a Delaware corporation and wholly owned subsidiary of FGC ("Centers ");
and collectively with FGC and its direct and indirect subsidiaries and its
affiliates, the "Company"), with Isle of Capri Casinos, Inc., a Delaware
corporation (collectively with its subsidiaries and affiliates, "Isle"). We are
contemplating an acquisition of the Miami Jai Alai business, operations and
assets (the "Miami  Jai Alai Business ").


In order to induce the Isle to advance a loan to FGC in the amount of $5,000,000
and to engage in further discussions with the Company regarding the Transaction,
the Company and Isle, intending to be legally bound, agree as follows:


1.  From the date of this Letter Agreement until 5:00 p.m., Eastern time, on the
earlier of (i) the date that is six months after the Final Approval Date
(defined below) and (ii) December 31, 2008 (the "Exclusivity Expiration Date"),
the Company shall not (and shall use its best efforts to cause its respective
directors, officers, employees, advisors, consultants, agents and affiliates
(collectively, the " Agents") to not), directly or indirectly:


(a)   solicit, initiate or engage in any discussions or negotiations with,
irrespective of the person performing such solicitation, initiation or
engagement, or provide any information to, or take any other action with the
intent to facilitate the efforts of, any third party relating to any possible
agreement (whether binding or in principle) or other arrangement involving the
acquisition of all or substantial all of the Miami Jai Alai Business (whether by
way of merger, reorganization, purchase of capital stock or other securities,
purchase of assets or otherwise) or any other transaction that would in any way
otherwise materially interfere with or impair or delay the Transaction (each, a
"Prohibited Transaction"); or
 



    7   

--------------------------------------------------------------------------------

 


(b)   authorize, execute, consummate or enter into any letter of intent,
agreement in principle, understanding, acquisition agreement or commitment with
respect to a Prohibited Transaction.


The "Final Approval Date" shall be the date on which legislation allowing for
the operation of slot machines at the Miami Jai Alai Business (the "State Law")
is duly passed and adopted by the State of Florida; provided, that in the event
that any material legal action has been commenced to challenge such State Law
prior to earlier of (i) the Exclusivity Expiration Date and (ii) the
consummation of the Transaction, the Final Approval Date shall be the date on
which such legal action has been finally adjudicated and is no longer subject to
any appeal.


2.  Upon executing this Letter Agreement, the Company shall and shall cause each
Agent to (x) terminate any and all discussions it may be having regarding a
Prohibited Transaction and (y) as soon as practicable notify Isle in writing if,
following the date hereof, the Company or any Agent receives any inquiries,
proposals or offers from, or requests to provide information to, any person or
entity regarding a Prohibited Transaction, which notice shall contain the
identity of such person or entity, the nature of the Prohibited Transaction
inquired about, proposed or offered, or the information requested, and the
material terms of any such Prohibited Transaction inquiry, proposal or offer.


3.  For a period commencing on the date hereof and ending on the date that is
six months after the Final Approval Date, but in no event later than the
Exclusivity Expiration Date, each of the parties hereto agrees to use its
commercially reasonable efforts to negotiate in good faith a definitive
agreement providing for the Transaction (subject to terms and conditions to
closing that are reasonable and customary for the acquisition of like kind as
the Miami Jai Alai Business). Any such definitive agreement shall provide, to
the extent that the projected net revenue retained by the Miami Jai Alai
Business is greater than or equal to fifty-five percent (55%), that the purchase
price for the Miami Jai Alai Business shall be equal to the greater of (i) the
difference between (A) six times projected first-year EBITDA (as reasonably
agreed to by the parties) of the Miami Jai Alai Business less (B) the projected
costs to Isle of the development, construction, equipping and opening of the
slot machine facility proposed by Isle to be utilized at the location of the
Miami Jai Alai Business and (ii) one hundred million dollars ($100,000,000);
provided, that in the event the parties are unable to agree on such projected
first-year EBITDA or such projected costs, the Company shall be paid an amount
equal to S 100,000,000, and to the extent that six times the actual first-year
EBITDA of the Miami Jai Alai Business less the actual development, construction,
equipment and opening costs thereof is greater than $100,000,000, the Company
shall be paid an amount equal to such excess following the end of such first
year. The parties hereby agree that the foregoing calculation of such purchase
price is subject to the projected net revenue retained by the Miami Jai Alai
Business being greater than or equal to fifty-five percent (55%). In the event
that such projected net revenue is less than fifty-five percent (55%), the
parties may further negotiate the purchase price with appropriate adjustments
for such lesser net retained revenue. Notwithstanding the foregoing, Isle
acknowledges that FGC and Centers have no current intention to sell the assets
of the Miami Jai Alai business for less than $100,000,000 net for the Miami Jai
Alai Business. The parties acknowledge that a refusal to sell such assets for
less than $100,000,000 or to purchase such assets for such an equal or greater
amount in the event that the projected net revenue thereof is less than
fifty-five percent (55%) will not under any circumstances be deemed to be a
failure to negotiate in good faith.




    8  

--------------------------------------------------------------------------------

 


4.  Each of the parties hereto agrees on its own behalf and on behalf of its
respective affiliates and Agents to keep strictly confidential all of the terms
of this Letter Agreement, the fact that discussions, negotiations or due
diligence is underway or the terms of any possible Transaction, unless and to
the extent that disclosure (after making reasonable efforts to avoid such
disclosure and after advising and consulting with the other parties hereto about
the intention to make such disclosure and the proposed contents thereof) is in
the reasonable view of the disclosing party, upon advice of counsel, required by
applicable law. Notwithstanding the foregoing, t he parties hereto acknowledge
that FGC may file a periodic report on Form 8-K disclosing the transactions
contemplated by this Letter Agreement and any shareholders' support agreements,
or other agreements entered into in connection herewith, to the extent required
under the Securities Exchange Act of 1934, as amended.


5.  Each of FGC and Centers represents and warrants to Isle that this Letter
Agreement has been authorized and properly executed and constitutes the legal,
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability. Each of
FGC and Centers has delivered to Isle certified resolutions evidencing the
authority granted by its respective board of directors agreements and
obligations set forth herein. Notwithstanding the foregoing, each of the parties
hereto acknowledge that any definitive agreement between the parties relating to
the acquisition of the Miami Jai Alai Business by Isle will be subject to
necessary and appropriate regulatory approval of such transaction by the State
of Florida.


6.  No failure or delay by Isle or by the Company in exercising any right, power
or privilege under this Letter Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or future
exercise of any right, power or privilege under this Letter Agreement. This
Letter Agreement may only be amended with the written consent of Isle and the
Company.


7.  In the event of any breach of the provision of this Letter Agreement, the
non-breaching party shall be entitled to equitable relief, including in the form
of injunctions an orders for specific performance, in addition to all other
remedies available to such party at law or in equity. It is understood that
money damages would not be a sufficient remedy for any breach of this Letter
Agreement.


8.  This Letter Agreement shall be construed in accordance with and governed by
the internal laws of the State of Delaware.


Wherever possible each provision of this Letter Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Letter Agreement shall be prohibited by or invalid under such
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Letter Agreement.





     9  

--------------------------------------------------------------------------------

 


This Letter Agreement shall be binding upon each of the parties hereto and their
respective heirs, representatives, successors and assigns. Except as required by
applicable law, the none of the parties shall assign its rights or duties
hereunder without the prior written consent of the other parties.


This Letter Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Letter Agreement.




    9  

--------------------------------------------------------------------------------

 


If you are in agreement with the foregoing, please indicate your acceptance by
signing below and returning an executed copy of this letter to us.


Very truly yours,


ISLE OF CAPRI CASINOS, INC.




By: /s/ Timothy M. Hinkley                     
Name: Timothy M. Hinkley
Title: President


AGREED TO AND ACCEPTED
AS OF THE DATE FIRST WRITTEN ABOVE:


FLORIDA GAMING CORPORATION




By  /s/ W. Bennett Collett             
Name: W. Bennett Collett
Title: Chairman and Chief Executive Officer




FLORIDA GAMING CENTERS, INC.




By /s/ W. Bennett Collett                 
Name: W. Bennett Collett
Title: Chairman and Chief Executive Officer




--------------------------------------------------------------------------------

  10   